Citation Nr: 1207266	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Board remanded the case for additional development.  

In December 2011, the Veteran raised the claim of service connection for tinnitus, which is referred to an Agency of Original Jurisdiction for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In September 2011, the Board remanded the claim to afford the Veteran a VA examination to determine the current level of severity of the service-connected bilateral hearing loss disability. 

The VA examination was conducted in October 2011.  The RO issued a supplemental statement of the case in November 2011, but addressed the claim as one for service connection, not a claim for increase. 

Because the supplemental statement of the case did not address the claim on appeal, a remand is necessary to cure the procedural error.  38 C.F.R. § 19.31.



Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case, addressing the claim for increase for a bilateral hearing loss disability and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


